Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 1 of 16 Page ID
                                   #:911




       EXHIBIT Q
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 2 of 16 Page ID
                                   #:912

                                                                     Page 1
                     CONSUMER FINANCIAL PROTECTION BUREAU



          In the Matter of:                 )
                                            ) Case No. 2017-1876-02
          QUICKDEBTSERVICES, LLC            )




                                            Wednesday,
                                            March 27, 2019


                                            Federal Building
                                            Room 7516
                                            300 North Los Angeles Street
                                            Los Angeles, California




                      The investigational hearing testimony of

          EDWARD AVALOS MARTINEZ commenced, pursuant to notice,

          at 9:12 a.m.

                                         * * *




                                        1
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 3 of 16 Page ID
                                   #:913

                                                                     Page 2
      1    APPEARANCES:

      2
           For the CONSUMER FINANCIAL PROTECTION BUREAU:
      3
                CONSUMER FINANCIAL PROTECTION BUREAU
      4         BY: COLIN T. REARDON, ESQ.
                    E. VANESSA ASSAE-BILLE, ESQ.
      5         1700 G Street, NW
                Washington, DC 20552
      6         (202) 435-9668
                (202) 435-7699
      7         colin.reardon@cfpb.gov
                elisabeth.assae-bille@cfpb.gov
      8

      9

     10

     11

     12

     13

     14

     15

     16

     17

     18

     19

     20

     21

     22

     23

     24

     25
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 4 of 16 Page ID
                                   #:914

                                                                     Page 4
      1   INDEX, CONTINUED:

      2
          Exhibit 11      Email string from December 2016                227
      3                   with the subject line student loan
                          data meeting
      4
          Exhibit 12      Email received by CFPB from                    249
      5                   Experian, plus attachments

      6   Exhibit 13      Clarity Solution Center's checking             271
                          account written to Bill Abdel,
      7                   Frank Sebreros, Starboy, Inc., and
                          BZ Marketing
      8
          Exhibit 14      Checks to Red Signature Solutions              272
      9                   from Clarity Solutions Center

     10   Exhibit 15      Copy of a monthly statement from               274
                          the month of May 2018 for the
     11                   Clarity Solutions Center account

     12   Exhibit 16      Subpoena to Select Student                     286
                          Services
     13
          Exhibit 17      CID                                            287
     14

     15

     16

     17
                       QUESTIONS WITNESS REFUSED TO ANSWER
     18
                                        (None)
     19

     20

     21
                                INFORMATION REQUESTED
     22
                                         (None)
     23

     24

     25
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 5 of 16 Page ID
                                   #:915

                                                                     Page 5
      1       LOS ANGELES, CALIFORNIA; WEDNESDAY, MARCH 27, 2019

      2                               9:12 A.M.

      3

      4                       EDUARDO AVALOS MARTINEZ,

      5                   having been first duly sworn,

      6              was examined and testified as follows:

      7

      8                               EXAMINATION

      9   BY MR. REARDON:

     10        Q     Good morning.

     11        A     Good morning.

     12        Q     Before we get started with your testimony,

     13   there are a few preliminary things I'm going to cover on

     14   the record.

     15              My name is Colin Reardon.       I'm here with

     16   Vanessa Assae-Bille.      We are attorneys in the Office of

     17   Enforcement at the Consumer Financial Protection Bureau.

     18              It is March 27, 2018, at 9:12 a.m., and we are

     19   at the office of the United States Attorney in Los

     20   Angeles, California.      This is an investigational hearing

     21   conducted by the CFPB pursuant to 12 CFR part 1080.            The

     22   objections that may be raised this morning are limited,

     23   namely, to constitutional and other rights and

     24   privileges as set forth in those rules.

     25              We are here to conduct the investigational
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 6 of 16 Page ID
                                   #:916

                                                                     Page 6
      1   hearing of Eduardo Martinez pursuant to a civil

      2   investigative demand served on October 26, 2018.

      3              Could you please state your full name for the

      4   record.

      5        A     Eduardo Martinez.

      6        Q     Do you have a middle name?

      7        A     Eduardo Avalos Martinez.

      8        Q     How do you spell your middle name?

      9        A     A-v-a-l-o-s.

     10        Q     Thank you.    Do you understand the oath that you

     11   just took?

     12        A     Yes.

     13        Q     Are you on any medications or other substances

     14   that would impair your ability to give true and accurate

     15   testimony today?

     16        A     No.

     17        Q     Is there any other reason you may not be able

     18   to provide true and accurate testimony today?

     19        A     No.

     20        Q     The Bureau previously informed you that you

     21   have the right to have an attorney present representing

     22   you today.     I understand that you are not represented by

     23   counsel for purposes of this hearing.         Is that correct?

     24        A     Yes.

     25        Q     This investigational hearing is being
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 7 of 16 Page ID
                                   #:917

                                                                    Page 50
      1        A     Yes.

      2              MS. ASSAE-BILLE:     Do you have any records at

      3   home that would help you remember what the front-end

      4   companies that you brought in were?         Do you think you

      5   could get us that information later?

      6              THE WITNESS:     I could confirm it.     But I know

      7   some off the top of my head.

      8        Q     BY MR. REARDON:     We'll come back to that.

      9        A     They were very small.      They barely even did

     10   anything.

     11        Q     I think you said earlier that there had been

     12   kind of two phases of Red Signature Solutions, that

     13   early phase that we talked about then a later --

     14        A     A Lend Tech phase.

     15        Q     And Lend Tech, just so the record is clear, is

     16   what?

     17        A     It's a mortgage company.

     18        Q     Okay.   And so what was the Lend Tech phase?

     19        A     Now we just get to recent, I guess.         Okay.

     20   So -- I guess I'll tell you a little story.          Kind of

     21   wish I could start from the beginning.          I guess you guys

     22   will figure it out.

     23        Q     We will.

     24        A     All right.    So September 22 -- these dates

     25   matter to me.      That's why I know them.      September 22,
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 8 of 16 Page ID
                                   #:918

                                                                    Page 51
      1   2017, I was called by Tom Chou to come down and meet at

      2   3 Whatney.     That's where he is located at all the time.

      3   And they said they wanted to talk to me.

      4              And I was informed that they decided to shut

      5   everything down.      That was around 2:00 p.m.      Because

      6   I've told this story many times.         And they told me that

      7   they had received or heard rumor of a CFPB inquiry to

      8   one of their shops.      I don't know which one.       I don't

      9   remember.

     10              But it was enough to make them say, "You know

     11   what, these other guys got out of it.         We didn't listen.

     12   And now we think it's not worth it.         We're going to get

     13   out of it."

     14              And I said, "What do you guys mean?         What's the

     15   problem?    Why don't you just answer the CID?         Or what's

     16   the questions?"

     17              I never got to see it, but they told me that,

     18   you know, they had heard of one, and that they had

     19   decided they wanted to shut everything down.

     20              And I said, "Well, have you guys told the

     21   affiliates?"     Because they own everything.       They own me,

     22   they own them, they own everything.         But they didn't own

     23   me.   But they thought they did.

     24              And I said, "Well, can we figure something out?

     25   Can I see the situation and try and solve it?"
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 9 of 16 Page ID
                                   #:919

                                                                    Page 52
      1              They said no -- it was Brad talking, actually.

      2   Once I got there, it was Brad, their attorney friend,

      3   his partner, and Sean and Tom were there.          It was three

      4   of them.    And they said, "Sorry, we've already made our

      5   decision.    We didn't come up with this slowly."

      6              And I said, "Well, have you talked to the

      7   affiliates?"

      8              They said, "We already told them.        All of them

      9   the shops have been told.       You're the last one to know.

     10   So all the shops have closed."        And those guys went out

     11   to have drinks at Buffalo Wild Wings or something.

     12   They're closed.     They shut the doors and sent everybody

     13   home.

     14              And I said, "And you guys are really telling me

     15   now?    Couldn't we have talked about this before?"

     16              And I had flashbacks at that moment.         I had a

     17   flashback of Bankruptcy Attorney Services, when

     18   October 27, 2010, everybody just went away, the sales

     19   floor went away.      And I'm being told that all the sales

     20   floors that were feeding me went away again.

     21              And I said, "Well, I can't shut down."

     22              And they said, "Well, you don't have a choice.

     23   We're 80 percent."

     24              And I said, "Actually, I own 100 percent,

     25   because we never got anything in writing."          And they
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 10 of 16 Page ID
                                    #:920

                                                                   Page 217
      1         A     He became unemployed.      And they were trying to

      2    find him a home, and nobody wanted to work with him.

      3         Q     Why is that?

      4         A     I don't know.     I like him.    He's a good guy.

      5         Q     Do other people have issues about him?

      6         A     I think because he was their boss and now

      7    they're trying to be the boss.        He's a very Christian

      8    guy and AA kind of guy, so he's really always telling

      9    you, preaching to you.       So maybe that people don't like

     10    that.    He's a good guy.

     11                    (Exhibit 10 was marked for

     12               identification.)

     13         Q     BY MR. REARDON:     So earlier we talked a little

     14    bit about checks that were written to Loki Investments

     15    from Docs Done Right.       The court reporter has marked as

     16    Exhibit No. 10 a series of checks that were written to

     17    Loki investments in 2018.       Do you recognize these

     18    checks?

     19         A     Yes.

     20         Q     Is that your signature on these?

     21         A     Yes.

     22         Q     Just remind us, what was the reason for these

     23    checks?

     24         A     This is him taking over the rest of those

     25    companies.    So when those companies got shut down, he
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 11 of 16 Page ID
                                    #:921

                                                                   Page 218
      1    became, I guess, the receiver for them.         He was the

      2    trusted manager that wouldn't blow the money and spend

      3    it on something.

      4               So I believe that he gets the money and then

      5    gives it to the owners.      He gives it to his partners.

      6    So he's supposed to split it up with the owners of each

      7    company -- Assure, Direct Document Solutions and Secure

      8    Document Solutions.

      9         Q     And it looks like these checks get smaller over

     10    time.

     11         A     Yes.

     12         Q     Can you explain that?

     13         A     When they decided to shut down on September 22,

     14    2017, there was kind of a fight, too.         Because the whole

     15    time I'd been telling them that I'm not charging

     16    clients -- I'm not charging enough, $100 is not enough

     17    to service for the life of these loans.         And they told

     18    me as my partners that, "Don't worry.         If you need more

     19    money, we'll get you more money.        We're not going to

     20    leave you hanging, holding the bag."

     21               And so when they let down and left me holding

     22    the bag, I put a lien on them.        I held their money and

     23    said, "You're not getting this until we service the

     24    files.   And since I didn't charge enough, I'm going to

     25    charge you what it's going to need to service them
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 12 of 16 Page ID
                                    #:922

                                                                   Page 219
      1    properly."

      2               And then the fight continued.       Because, like,

      3    "Who are you to say, to charge us?        That's our money,

      4    not yours."

      5               And I said, "Okay, then you service them, and

      6    sign something saying that I'm not liable and that you

      7    take full responsibility."

      8               And they said, "Okay, take the money."

      9               So then I held the money in reserve.        At the

     10    same time, Debt Pay Gateway put a lien as well, because

     11    I guess part of their policy is that when you stop doing

     12    business with them, they want to make sure there's

     13    enough money in the escrow for refunds or cancellations

     14    or anything that may come down the road.         And they had

     15    an equation that based on how much business you did for

     16    the year, how many refunds you had, they want to have

     17    that much locked for that.

     18               Well, I had the same idea.       So I locked and

     19    they locked.    And then, as I calculated that they were

     20    not at risk, I started to distribute what belonged to

     21    them.   Anything over the 125 belonged to them.

     22               So that's their money that they should have

     23    gotten when they shut down on September 22.          Any future

     24    receivables was given to them over time.         But since they

     25    didn't have any more clients, that just got smaller and
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 13 of 16 Page ID
                                    #:923

                                                                   Page 220
      1    smaller till it became zero.       Did that make sense?

      2         Q     Yes.    So your understanding is that after this

      3    money went to David --

      4         A     It goes to Tom, Sean, Ken, Brad.        The team.

      5         Q     Okay.   Who did you talk to at the time about

      6    this arrangement?

      7         A     Brad.   He sent me an email.      I requested

      8    something in writing showing that I'm supposed to give

      9    the money here, because I can't just change the bank

     10    account for these companies without somebody telling me

     11    from them.    So I definitely got something in writing

     12    given to me saying to do this.

     13         Q     Do you still have that email?

     14         A     I should.    I think I would have printed it out

     15    and put it in a file or something.        I can look for it.

     16    But I know they have the email.

     17               MS. ASSAE-BILLE:     But if you have it and can

     18    get it to us, that would be very helpful.

     19               THE WITNESS:    Sure.

     20               Am I able to keep any of these papers?

     21         Q     BY MR. REARDON:     You can't keep the stuff that

     22    we have shown you today.

     23         A     Is there a piece of paper so I can write myself

     24    a note?

     25               MS. ASSAE-BILLE:     I'll make a note.
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 14 of 16 Page ID
                                    #:924

                                                                   Page 232
      1    Monster Loans, and then they changed their mind.

      2         Q     So the use that it's made in the Experian

      3    account is just to buy data for student loan companies

      4    or other outside companies?

      5         A     Purely keeping up with the minimum requirement

      6    from Experian.     We bought -- if the student loan shops

      7    needed $15,000 worth of student loan data, we'd still

      8    have to buy 35,000.      Because otherwise you still owe

      9    35,000.

     10         Q     Have you ever had like a title or role at Lend

     11    Tech Loans?

     12         A     It's not a real company.      No.

     13         Q     So could you just describe what your role has

     14    been with the company?      Just paying the Experian

     15    invoices?

     16         A     I never worked at Lend Tech.        Lend Tech is

     17    owned by Sergio, and I paid the Experian invoices.

     18    That's it.    I don't know how better...

     19         Q     If that's all there was, that's fine.

     20         A     I kind of wish you had -- if you ever talked to

     21    Sergio -- I know Sergio will be pulled in, but I can

     22    only imagine his face.      Because he honestly doesn't know

     23    anything.    He didn't know how anything works.        He just

     24    thought he was going to do a mortgage business, and he

     25    still thinks he's going to do a mortgage business.
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 15 of 16 Page ID
                                    #:925

                                                                   Page 233
      1    Still right now he talks, dreaming about, "One day we're

      2    going to do mortgage."      I'm, like, "No, buddy."

      3         Q     So is Sergio just kind of like a face to put on

      4    the company?

      5         A     Right.

      6         Q     Are Bill and Anthony really kind of

      7    functionally in charge?

      8         A     Nobody ran Lend Tech officially.        But Lend Tech

      9    came from Anthony and Bill.       They created Lend Tech.       So

     10    my understanding -- and I don't know where I got this

     11    from, either, but my understanding is Sean Cowell, Brad,

     12    and Bill, and Anthony created Lend Tech, got approval of

     13    Experian, had to create some type of office so Experian

     14    could do a walk-through or something, and they did that

     15    at Monster Loans location downstairs.

     16               They created a desk, they put a chair, they put

     17    a phone that's not connected, and Experian walks through

     18    and goes, "Looks like a mortgage business.          You're

     19    approved."

     20               And they created pro formas and they created

     21    letters to make it look like they were about to do

     22    business in mortgage.      They created a paper trail to

     23    show that it's going to be a mortgage business.

     24         Q     And it was all a sham.

     25         A     It's all a sham.     It was always designed to do
Case 8:20-cv-00043-JVS-ADS Document 92-18 Filed 05/15/20 Page 16 of 16 Page ID
                                    #:926

                                                                   Page 234
      1    student loan data for their student loan shops that they

      2    owned.

      3                And so when they shut down and I got Anthony

      4    and Bill's -- what I was getting, to keep any business

      5    open, they brought that with them.        But they presented

      6    it as, "Oh, you guys are going to go do mortgage."

      7                I believe, and I can't accuse Bill or anybody

      8    of it, but I believe there's a chance that they

      9    purposely wanted it to be in my name and Sergio's.           And

     10    the only reason my name didn't get on there is out of

     11    laziness.    But my name to supposed to be under Lend

     12    Tech.    I'm supposed to own Lend Tech with Sergio, and it

     13    never got there.     Sergio always had it.

     14               And since mortgage sucked, I was, like, well,

     15    it's just a company sitting there, and I never added

     16    myself.    Why add myself to it?      But I was supposed to be

     17    there.

     18               And Anthony and Bill presented it as, "This is

     19    good for you.     We trust you.    You can have it.     We don't

     20    need to be on there."      But why would they do that,

     21    unless -- you know.

     22               And Sean sold the company to Sergio for zero.

     23    Never got paid for anything.       I'm not even sure if you

     24    can sell a company for zero.       But he did do it for zero.

     25         Q     We saw documents suggesting he may have sold it
